Citation Nr: 0633328	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to January 
1967.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The record reflects that the veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge in 
June 2006.  The transcript of the hearing is associated with 
the claims file and has been reviewed.  

After the June 2006 hearing, the Board notes that the record 
was held open for 60 days to allow the veteran an opportunity 
to obtain additional medical evidence.  In July 2006, the 
veteran submitted additional medical evidence, which was 
accompanied by a waiver of his right to initial consideration 
of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2006).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.        

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for a neck disorder. 

As noted above, the record reflects that the Board received 
additional medical evidence from the veteran in July 2006 
that pertained to his claim.  Specifically, the newly 
submitted evidence consists of July 2006 correspondence from 
the veteran's private orthopaedic surgeon (M.S.S., M.D.), 
which includes current assessments of a neck disorder and a 
medical nexus opinion.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  Under the VCAA, VA is required to provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).  In light of the newly 
submitted evidence, the Board finds that a remand for a VA 
medical examination and medical opinion is necessary before 
evaluating the merits of the veteran's claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  [The 
record shows that the private physician 
(P.M.W., M.D.) who reportedly treated the 
veteran from approximately 1967 to 1980 has 
retired and treatment records for that 
period pertaining to a neck disorder are 
not available.  In light of the foregoing, 
please advise the veteran regarding what 
other evidence he may submit in support of 
his claim.]  The veteran should be afforded 
the appropriate period of time for response 
to all written notice and development as 
required by VA law.

2.  The veteran should be afforded with an 
orthopedic examination to determine the 
identity and etiology of any neck disorder 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review 
in connection with the examination.  The 
examining physician should state whether 
or not any neck disorder found on 
examination is at least as likely as not 
(i.e., probability of 50 percent), 
etiologically related to the veteran's 
military service to include any 
symptomatology shown in service.  The 
examining physician should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that contains notice of 
all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process. The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.   The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



